Per Curiam.
Walker sued Williams and Harman upon a promissory note for the payment of 3,600 dollars. Issues were duly made and submitted to a jury, who found for the plaintiff 3,477 dollars. And the Court, having refused a new trial, rendered judgment on the verdict.
S. A. Huff, Z. Baird, and J. M. La Rue, for the appellants.
The errors assigned relate, first, to the instructions given by the Court; and secondly, to its refusal to grant a new trial. Neither assignment is available. The record shows affirmatively that to the instructions given to the jury no exception was taken by either party; hence, the action of the Circuit Court in giving them, or either of them, is not examinable in this Court. And in relation to the refusal to grant a new trial, we are of opinion, having examined the evidence carefully, that it fully sustains the verdict.
The judgment is affirmed, with 5 per cent, damages and costs.